                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

TWAN McCRAE,
                                                CASE NO. 2:18-CV-1211
        Petitioner,                             JUDGE MICHAEL H. WATSON
                                                Chief Magistrate Judge Elizabeth P. Deavers
        v.

WARDEN, LONDON
CORRECTIONAL INSTITUTION,

        Respondent.
                                      ORDER and
                             REPORT AND RECOMMENDATION

        Petitioner, a state prisoner, brings this Petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2254. The case has been referred to the Undersigned pursuant to 28 U.S.C. § 636(b) and

Columbus General Order 14-1 regarding assignments and references to Magistrate Judges.

        Petitioner has filed a Motion to Proceed in forma pauperis with an attached prison account

statement. Upon consideration, the Court finds the Motion to be meritorious, and therefore, it is

GRANTED.

        WHEREUPON, IT IS ORDERED THAT the Petitioner be allowed to prosecute this

action without prepayment of fees or costs and that judicial officers who render services in this

action shall do so as if the costs had been prepaid.

        This matter is before the Court on its own motion under Rule 4 of the Rules Governing

Section 2254 Cases in the United States District Courts (“Rule 4”). Pursuant to Rule 4, the Court

conducts a preliminary review to determine whether “it plainly appears from the face of the petition

and any attached exhibits that the petitioner is not entitled to relief . . .” Such are the circumstances

here. For the following reasons, the Undersigned therefore RECOMMENDS that this action be

DISMISSED.
Facts and Procedural History

       Petitioner challenges his April 3, 2000, conviction after a jury trial in the Muskingum

County Court of Common Pleas on charges of murder and two counts of having a weapon while

under disability. The Ohio Fifth District Court of Appeals summarized the facts and procedural

history of the case as follows:

       {¶2} In February of 2000, a jury found McCrae not guilty of aggravated murder,
       but guilty of the lesser included offense of murder and of two counts of having a
       weapon while under disability. By entry filed on April 3, 2000, the trial court
       sentenced McCrae to an indefinite term of fifteen years to life on the murder count,
       plus a mandatory three-year prison term for a firearm specification, to be served
       consecutively. As for the weapons charges, the trial court merged the two counts
       and sentenced McCrae to five years in prison, to be served consecutively to the
       other sentences. In the sentencing entry and at the sentencing hearing, the trial court
       provided post-release control was “mandatory up to a maximum of five years.” In
       the entry, the trial court also stated it informed McCrae of the consequences for
       violating post-release control.

       McCrae is currently incarcerated and serving his original sentence.

       {¶3} McCrae filed a direct appeal and argued the trial court erred in admitting a
       firearm into evidence that was not the actual firearm used on the evening in
       question. In State v. McCrae, 5th Dist. Muskingum No. CT2000–0012, 2000 WL
       1884829 (Dec. 20, 2000), we overruled McCrae's assignment of error and affirmed
       his conviction.1

       {¶4} On June 17, 2016, McCrae filed a motion for resentencing to vacate void
       sentence pursuant to R.C. 2967.28. McCrae argued the trial court failed to properly
       impose post-release control and requested a de novo sentencing hearing. The State
       filed a response on June 26, 2016 and stated the term of post-release control given
       to McCrae at the sentencing hearing and in the original sentencing entry was
       incorrect. Rather than five years mandatory post-release control, McCrae should
       have been given three years of optional post-release control. However, the State
       argued the trial court should not hold a de novo sentencing hearing, but should hold
       a resentencing hearing only on the issue of post-release control.

       {¶5} On August 8, 2016, the trial court issued a nunc pro tunc sentencing entry
       changing the language contained in the sentencing entry regarding post-release
       control from a mandatory five year term to an optional term for up to three years.


1
 Petitioner apparently did not file an appeal of that decision to the Ohio Supreme Court. (See
Petition, ECF No. 1, PAGEID # 9.)
                                                 2
{¶6} McCrae appealed the August 8, 2016 judgment entry. He argued the trial court
erred when it issued a nunc pro tunc sentencing entry and failed to hold a de novo
sentencing hearing. In State v. McCrae, 5th Dist. Muskingum No. CT2016–0047,
2016–Ohio–8182, we agreed with McCrae that the trial court erred in resentencing
McCrae through a nunc pro tunc journal entry. Id. at ¶ 12. We found, however,
McCrae was not entitled to a de novo sentencing hearing. We stated:

        In State v. Fisher, 128 Ohio St.3d 92, 2010–Ohio–6238, 942 N.E.2d
        332, the Ohio Supreme Court held, “only the offending portion of
        the sentence is subject to review and correction” and thus the “new
        sentencing hearing to which an offender is entitled * * * is limited
        to proper imposition of post-release control.” Therefore, while
        appellant's sentence is void with respect to post-release control, the
        remainder of his sentence is valid under the principles of res
        judicata. Id. This Court has applied Fisher to cases in which
        defendants were sentenced prior to July 11, 2006, and affirmed
        decisions in which the trial court denied the defendant a de novo
        sentencing hearing. State v. Minor, 5th Dist. Richland No. 15CA81,
        2016–Ohio–914; see also State v. Bunting, 5th Dist. Stark Nos. 2011
        CA 00112, 2011 CA 00130, 2011 CA 00131. Accordingly,
        appellant is not entitled to a de novo sentencing hearing.

Id. at ¶ 13.

{¶7} We remanded the matter to the trial court to conduct a limited resentencing
hearing to cover only the imposition of post-release control. Id. at ¶ 14. We held
the remainder of the sentence was valid under the principle of res judicata. Id.

{¶8} The trial court held a limited resentencing hearing pursuant to our remand on
January 17, 2017. At the hearing, McCrae argued the sentencing hearing was a de
novo sentencing hearing and accordingly, the trial court should reduce his sentence
under HB 86. The trial court overruled his request and imposed the correct post-
release control.

{¶9} It is from this judgment McCrae now appeals.

ASSIGNMENTS OF ERROR

{¶10} McCrae raises two Assignments of Error:

{¶11} “I. THE TRIAL COURT ERRED BY FAILING TO SENTENCE
DEFENDANT TO THE REDUCE [SIC] MINIMUM SENTENCE OF FELONY
3 OF THREE YEARS AND NOT FIVE YEARS PURSUANT TO H.B. 86
AMENDMENT.



                                          3
       {¶12} “II. TRIAL COURT FAILED TO ADVISE DEFENDANT OF HIS RIGHT
       TO APPEAL PURSUANT TO CRIM.R. 32(A) AFTER RESENTENCING AND
       FURTHER FAILED TO INCORPORATE THAT IN ITS JOURNAL ENTRY
       ISSUED JANUARY 19TH 2017.”

State v. McCrae, 5th Dist. No. CT2017-0008, 2017 WL 2268788, at *1-2 (Ohio Ct. App. May 18,

2017). On May 18, 2017, the appellate court affirmed the judgment of the trial court. Id. On

October 11, 2017, the Ohio Supreme Court declined to accept jurisdiction of the appeal. State v.

McCrae, 150 Ohio St.3d 1154 (Ohio 2017).

       On October 10, 2018, Petitioner filed this habeas corpus Petition. He asserts that the trial

court erred in “[a]dmitting the handgun as demonstrative evidence, because it mislead [sic] the

jury as to the condition and operative nature of the actual weapon” in violation of Rule 403 of the

Ohio Rules of Evidence (claim one); that the trial court erred by failing to hold a de novo

sentencing hearing (claim two); that the trial court erred by failing to reduce Petitioner’s sentence

pursuant to House Bill 86 (claim three); and that the trial court improperly failed to advise him of

his right to appeal at the re-sentencing hearing (claim four).

Unsigned Petition

       Petitioner failed to sign the Petition, and it therefore is subject to dismissal on this basis

alone. See Hall v. Trierweiler, No. 16-cv-10126, 2016 WL 3611887, at *1 (E.D. Mich. July 6,

2016) (E.D. Mich. July 6, 2016) (citing Vernon v. Alexander, 815 F.2d 81 (Table) (6th Cir. 1987);

Moorer v. Winn, No. 2:14-12463, 2014 WL 2993721, at *1 (E.D. Mich. July 3, 2014)); Rule

2(c)(5), Rules Governing Section 2254 Cases in the United States District Courts (“The petition

must. . . be signed under penalty of perjury by the petitioner or by a person authorized to sign it

for the petitioner under 28 U.S.C. § 2242.”) However, even if Petitioner’s filing were compliant,

none of Petitioner’s claims provide him a basis for relief.

State Law Claims

                                                  4
       Additionally, all of Petitioner’s claims raise issues regarding the alleged violation of State

law or State evidentiary rules. These issues do not provide a basis for relief.2 A federal court may

review a state prisoner's habeas petition only on the grounds that the challenged confinement is in

violation of the Constitution, laws or treaties of the United States. 18 U.S.C. § 2254(a). A federal

court may not issue a writ of habeas corpus “on the basis of a perceived error of state law.” Pulley

v. Harris, 465 U.S. 37, 41 (1984); Smith v. Sowders, 848 F.2d 735, 738 (6th Cir. 1988). A federal

habeas court does not function as an additional state appellate court reviewing state courts'

decisions on state law or procedure. Allen v. Morris, 845 F.2d 610, 614 (6th Cir. 1988).

“‘[F]ederal courts must defer to a state court's interpretation of its own rules of evidence and

procedure’” in considering a habeas petition. Id. (quoting Machin v. Wainwright, 758 F.2d 1431,

1433 (11th Cir. 1985)). Further, alleged errors in state evidentiary rulings are not cognizable on

federal habeas corpus review unless the State’s ruling is so fundamentally unfair that it violates

due process. See Moreland v. Bradshaw, 699 F.3d 908, 922 (6th Cir. 2012) (citing Collier v.

Lafler, 419 F. App’x 555, 558 (6th Cir. 2011) (internal citation omitted); see also Cooper v.

Sowders, 837 F.2d 284, 286 (6th Cir. 1988). Such are not the circumstances here. To show a due

process violation rooted in an evidentiary ruling, the Sixth Circuit typically requires a Supreme

Court case establishing a due process right with regard to that specific kind of evidence. Id.

(citation omitted). Petitioner does not refer to, and this Court aware of no Supreme Court case

regarding the State evidentiary rule at issue here. Moreover, as noted by the state appellate court,

see State v. McCrae, 2017 WL 2268788, at *2, Petitioner cannot establish any prejudice from the




2
 This action also appears to be subject to dismissal as unexhausted. See 28 U.S.C. §
2254(b)(1)(A). However, “[a]n application for a writ of habeas corpus may be denied on the
merits, notwithstanding the failure of the applicant to exhaust the remedies available in the courts
of the State.” 28 U.S.C. § 2254(b)(2).
                                                 5
trial court’s alleged failure to advise him of his right to appeal, because it did not cause him to lose

his ability to file an appeal.

Recommended Disposition

        Therefore, the Undersigned RECOMMENDS that this action be DISMISSED.

Procedure on Objections

        If any party objects to this Report and Recommendation, that party may, within fourteen

days of the date of this Report, file and serve on all parties written objections to those specific

proposed findings or recommendations to which objection is made, together with supporting

authority for the objection(s). A judge of this Court shall make a de novo determination of those

portions of the report or specified proposed findings or recommendations to which objection is

made. Upon proper objections, a judge of this Court may accept, reject, or modify, in whole or in

part, the findings or recommendations made herein, may receive further evidence or may recommit

this matter to the magistrate judge with instructions. 28 U.S.C. § 636(B)(1).

        The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the district judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

        The parties are further advised that, if they intend to file an appeal of any adverse decision,

they may submit arguments in any objections filed, regarding whether a certificate of appealability

should issue.

                                                               _s/ Elizabeth A. Preston Deavers
                                                               Elizabeth A. Preston Deavers
                                                               United States Magistrate Judge



                                                   6
